Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
- The title has been amended as follows: after “Medium”, the following phrase/word was inserted: “Having Characterized Back Coating Layer”.

Reasons for Allowance
The present claims are deemed allowable over the references of record since the references of record fail to disclose or render obvious the claimed difference in spacing on the back coating layer.  The Examiner notes the following:
US 10,811,048 was allowed for the exact same characterization method (difference in spacing at the different pressures being 3 nm or less) for the magnetic layer side of a similar magnetic recording medium.
Application 17/025,092 claims a similar difference in spacing at the same pressures for the back coating layer, but requires the difference to be 12 nm or more (i.e. exactly opposite the claimed 3 nm or less).
While there are many FUJIFILM references that talk about different spacing differences, the presently cited documents are the only references that discuss a difference in spacing after n-hexane cleaning.  The Examiner has not cited these other documents as none deal with the same pressure differences when doing the difference in spacing characterization.
Applicants have stated on record that the difference in spacing claimed attempts to characterize a change in protrusion height upon running characteristics having different pressure.  While this is particularly relevant to the magnetic layer and there are several cited documents directed to the magnetic layer side, there is no teaching or suggestion in the art that the same behavior would be desired on the back coating layer or that one would even be motivated to pursue such teachings.  As such, the Examiner has not made any double patenting rejections over the commonly assigned documents that recite a similar spacing requirement but for the magnetic layer side.  The Examiner deems that these are patentably distinct inventions from the present requirement on the back coating layer side.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
November 5, 2021